       Case: 1:20-cv-07431 Document #: 1 Filed: 12/16/20 Page 1 of 3 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

LAURA SYKES,                                  )
                                              )
                Plaintiff,                    )
                                              )
                v.                            ) Case No.
                                              )
OUTBACK STEAKHOUSE OF                         )
FLORIDA, LLC,                                 )
                                              )
                Defendant.                    )

                                    NOTICE OF REMOVAL

TO:     THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

        Now Comes Defendant Outback Steakhouse of Florida, LLC (“Outback Steakhouse”), by

and through its attorneys, Sanchez Daniels & Hoffman LLP, and respectfully submits this Notice

of Removal of the above-captioned cause from the Circuit Court of Cook County, State of Illinois,

to the United States District Court for the Northern District of Illinois, Eastern Division, pursuant

to 28 U.S.C. § 1332 and § 1441, and states as follows:

        1.      This action is being removed to federal court based upon the following

jurisdictional base: diversity of citizenship under 28 U.S.C. § 1332.

        2.      On November 6, 2020, Laura Sykes (“Plaintiff”) filed in the Circuit Court of Cook

County, State of Illinois, the above-captioned civil action, case no. 2020 L 011908, in the records

and files of that Court.

        3.      The United States District Court for the Northern District of Illinois, Eastern

Division, has original jurisdiction over this matter pursuant 28 U.S.C. § 1332 and is one that may

be removed by Defendant pursuant to 28 U.S.C. § 1441(a).
       Case: 1:20-cv-07431 Document #: 1 Filed: 12/16/20 Page 2 of 3 PageID #:2




        4.      This Court has subject matter jurisdiction over this matter because this is an action

between citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

        5.      Plaintiff is a natural people who is domiciled in the State of Illinois. Plaintiff is a

citizen of the State of Illinois.

        6.      Defendant Outback Steakhouse of Florida, LLC is a limited liability company

organized under the laws of the State of Florida. OSI Restaurant Partners, LLC is the sole member

of Outback Steakhouse of Florida, LLC. OSI Restaurant Partners, LLC is a limited liability

company organized under the laws of the State of Delaware. OSI HoldCo, Inc. is the sole member

of OSI Restaurant Partners, LLC. OSI HoldCo, Inc. is a corporation incorporated in the State of

Delaware and has its principal place of busines in the State of Florida. Defendant is a citizen of

the States of Delaware and Florida.

        7.      The complaint alleges that Plaintiff slipped and fell at a restaurant owned and

operated by Defendant, sustaining personal injury.

        8.      Plaintiff claims damages in excess of $75,000.           Therefore, the amount in

controversy exceeds $75,000 exclusive of fees and costs.

        9.      This action is therefore one of which the United States District Court for the

Northern District of Illinois, Eastern Division, has diversity of citizenship jurisdiction under 28

U.S.C. § 1332 and § 1441(a) and this action may be removed by this Court by petitioner pursuant

to 28 U.S.C. § 1441(a).

        10.     This petition is being filed pursuant to 28 U.S.C. § 1446 within thirty (30) days of

service of the initial pleading upon Defendant in which a removable claim is asserted, and is




                                                  2
          Case: 1:20-cv-07431 Document #: 1 Filed: 12/16/20 Page 3 of 3 PageID #:3




removable in that the time for filing this petition under 28 U.S.C. § 1446 has not expired.

Defendant was served with the complaint and summons in this matter on November 17, 2020.

          11.    Therefore, Defendant files this Notice of Removal of this action from the Circuit

Court of Cook County, State of Illinois to the United States District Court for the Northern District

of Illinois, Eastern Division. There are attached to this notice and incorporated by reference, true

and correct copies of all process, pleadings, and orders, if any, served upon defendants in this

action.

          Respectfully Submitted,

          One of the Attorneys for Defendant


By:       /s/ Edric S. Bautista

Manuel Sanchez (Bar No. 2451484)
Edric S. Bautista (Bar No. 6285719)
Sanchez Daniels & Hoffman LLP
333 W. Wacker Drive, Ste. 500
Chicago, Illinois 60606
T (312) 641-1555
F (312) 641-3004
msanchez@sanchezdh.com
ebautista@sanchezdh.com




                                                 3
